
	

115 HR 2987 RH: 21st Century Conservation Service Corps Act
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 862
		115th CONGRESS2d Session
		H. R. 2987
		[Report No. 115–1066, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2017
			Ms. McSally (for herself, Mr. Moulton, Mr. Tipton, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Education and the Workforce, Agriculture, Transportation and Infrastructure, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 6, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 6, 2018Committees on Agriculture and Energy and Commerce dischargedDecember 6, 2018Referral to the Committees on Education and the Workforce and Transportation and Infrastructure extended for a period ending not later than December 28, 2018	December 28, 2018Additional sponsors: Mr. Ryan of Ohio, Mr. Amodei, Mr. Gianforte, Mr. Welch, Ms. Kuster of New Hampshire, Ms. Hanabusa, Mrs. Radewagen,  Mr. Curbelo of Florida, Mr. Pearce, Ms. Michelle Lujan Grisham of New Mexico, Mr. Peterson, Ms. Esty of Connecticut, Mr. Khanna, and Mr. Sean Patrick Maloney of New YorkDecember 28, 2018Committees on Education and the Workforce and Transportation and Infrastructure discharged;   committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on June 21, 2017
		
		A BILL
		To amend the Public Lands Corps Act of 1993 to establish the 21st Century Conservation Service
			 Corps to place youth and veterans in national service positions to
			 conserve, restore, and enhance the great outdoors of the United States,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 21st Century Conservation Service Corps Act. 2.PurposesSection 202 of the Public Lands Corps Act of 1993 (16 U.S.C. 1721) is amended to read as follows:
			
 202.PurposesThe purposes of this title are— (1)to engage youth and veterans in the United States in civilian national service positions to conserve, rebuild, and enhance the outdoors, natural resources, infrastructure, and recreation assets of the United States;
 (2)to increase public access to, and use of, public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures, while spurring economic development and outdoor recreation and addressing backlogged maintenance on public land;
 (3)to conserve, restore, and enhance public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures by carrying out high-quality, cost-effective 21st Century Conservation Service Corps projects;
 (4)to ensure that, in any State or territory of the United States or on any tribal land, the activities and expertise of Corpsmembers will be accessible to any public organization, nonprofit organization, or tribal agency responsible for the stewardship of land and water that is—
 (A)public; (B)tribal; or
 (C)private and has a direct or recognized public benefit, in coordination with the owner of the land or water;
 (5)to place youth and veterans in civilian national service positions to protect, restore, and enhance the great outdoors, natural resources, infrastructure, and recreation assets of the United States in a cost-effective manner without undue duplication or overlap of activities or programs carried out by Federal agencies;
 (6)to provide youth and veterans placed in civilian national service positions with opportunities to gain in-demand skills, credentials, and education to prepare for, and transition to, success in the 21st century workforce; and
 (7)to channel widespread interest among youth and veterans in serving in civilian national service positions to help conserve, restore, and enhance public and tribal land and water, infrastructure, and natural, cultural, and historical resources and treasures—
 (A)for the enjoyment and use of future generations; and (B)to develop the next generation of outdoor stewards, entrepreneurs, recreationists, and sportsmen and sportswomen..
		3.Definitions
 (a)In generalSection 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722) is amended to read as follows:  203.DefinitionsIn this title:
 (1)21CSCThe term 21CSC means the 21st Century Conservation Service Corps established by section 204(a). (2)21CSC organizationThe term 21CSC organization means an organization or association that meets the requirements described in section 204(d).
 (3)21CSC projectThe term 21CSC project means a project that is carried out by a 21CSC organization. (4)CorpsmemberThe term Corpsmember means an individual who is selected by a 21CSC organization to serve on a 21CSC project.
 (5)IndianThe term Indian has the meaning given the term in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511).
 (6)Indian Youth 21st Century Conservation Service CorpsThe term Indian Youth 21st Century Conservation Service Corps means a program of a 21CSC organization that— (A)enrolls participants, the majority of whom are Indians; and
 (B)is established pursuant to an agreement between a tribal agency and a 21CSC organization for the benefit of the members of the tribal agency.
							(7)Institution of higher education
 (A)In generalThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (B)ExclusionThe term institution of higher education does not include an institution outside the United States, as described in section 102(a)(1)(C) of that Act (20 U.S.C. 1002(a)(1)(C)).
 (8)Participating entityThe term participating entity means a Federal entity described in section 204(c)(2). (9)Priority projectThe term priority project means a 21CSC project conducted to further 1 or more of the purposes described in section 202 or in section 2 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501), including by—
 (A)reducing wildfire risk to a community, municipal water supply, or at-risk land; (B)protecting a watershed;
 (C)addressing a threat to forest land or rangeland health, including catastrophic wildfire; (D)addressing the impact of insect or disease infestation or any other damaging agent on forest land, water, or rangeland health; or
 (E)conserving, restoring, or enhancing a forest ecosystem or an ecosystem on public, private, or tribal land—
 (i)to improve biological diversity; or (ii)to enhance—
 (I)the productivity of fish and wildlife habitat; (II)the recovery of a species; or
 (III)carbon sequestration. (10)Resource assistantThe term resource assistant means a resource assistant selected under section 206.
 (11)StateThe term State means— (A)each of the several States of the United States;
 (B)the District of Columbia; (C)the Commonwealth of Puerto Rico;
 (D)the United States Virgin Islands; (E)Guam;
 (F)American Samoa; and (G)the Commonwealth of the Northern Mariana Islands.
 (12)Tribal agencyThe term tribal agency has the meaning given the term Indian tribe in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511). (13)Tribal land or waterThe term tribal land or water means any real property or water—
 (A)owned by a tribal agency; (B)held in trust by the United States for an Indian or a tribal agency; or
 (C)held by an Indian or a tribal agency that is subject to a restriction on alienation imposed by the United States.
 (14)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (15)YouthThe term youth means an individual who is not younger than age 15 and not older than age 30..
 (b)Conforming amendmentSection 623(i)(6) of title 40, United States Code, is amended by striking any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) and inserting any land or water (or interest in land or water) owned by the United States (other than Indian land).
 4.21st Century Conservation Service CorpsSection 204 of the Public Lands Corps Act of 1993 (16 U.S.C. 1723) is amended to read as follows:  204.21st Century Conservation Service Corps (a)EstablishmentThere is established the 21st Century Conservation Service Corps, to be comprised of 21CSC organizations and Corpsmembers, to carry out, in partnership with participating entities, the purposes of this title.
 (b)Designation of coordinatorsThe head of each participating entity, and the head of any bureau or subdivision of each participating entity, shall designate a 21CSC coordinator to coordinate any activity of the 21CSC or a 21CSC project carried out by the participating entity or the bureau or subdivision of the participating entity.
					(c)Participating entities
 (1)In generalThe 21CSC shall be implemented jointly by the heads of the participating entities, who may support the 21CSC by carrying out the activities described in paragraph (3).
 (2)List of participating entitiesThe participating entities shall be— (A)the Department of the Interior;
 (B)the Department of Agriculture; (C)the Department of Transportation;
 (D)the Department of Labor; (E)the Department of Energy;
 (F)the Department of Defense; (G)the Department of Veterans Affairs;
 (H)the Department of Commerce; (I)the Department of Education;
 (J)the Department of Housing and Urban Development; (K)the Corporation for National and Community Service;
 (L)the Office of the Assistant Secretary of the Army for Civil Works; (M)the Federal Emergency Management Agency; and
 (N)any other Federal agency designated by the President as necessary to carry out a 21CSC project. (3)Support for the 21CSC (A)In generalThe head of a participating entity may provide support to the 21CSC by—
 (i)establishing standards for the 21CSC; (ii)establishing a process for an organization to apply and be approved to become a 21CSC organization;
 (iii)developing and supporting a public-private partnership referred to in paragraph (5)(A)(i); (iv)using or leveraging existing funds, or acquiring funds and other resources, under section 210 to support 21CSC projects through entering into a cooperative agreement under paragraph (5)(A)(i);
 (v)leveraging existing resources described in section 210(b) to expand the use of the 21CSC to meet the mission of the participating entity;
 (vi)using technology to support 21CSC projects; and (vii)collecting performance data on 21CSC projects—
 (I)to prepare the reports referred to in subparagraph (C)(i)(I); and (II)to demonstrate the impact of the 21CSC projects.
									(B)Coordination
 (i)In generalThe heads of each of the participating entities shall, to the maximum extent practicable, coordinate with each other or the head of any other Federal agency that is affected by, or carrying out, an activity that is similar to a 21CSC project—
 (I)to minimize, to the maximum extent practicable, the duplication of any specific project performed by any other participating entity or Federal agency; and
 (II)to maximize 21CSC project completion in a cost-effective manner by collaborating to leverage existing resources described in section 210(b).
 (ii)Approval and data collectionThe head of each participating entity shall, to the maximum extent practicable, coordinate with each other head of a participating entity—
 (I)to approve organizations as 21CSC organizations; and (II)to collect the data, when practicable in coordination with a national non-Federal 21CSC organization coordinating entity, referred to in items (aa) through (dd) of subparagraph (C)(i)(I).
 (iii)GuidanceThe head of each participating entity shall, to the maximum extent practicable, seek guidance from— (I)the Corporation for National and Community Service;
 (II)the Departments of Veterans Affairs and Labor on methods to increase the participation of veterans in 21CSC projects;
 (III)the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs, on methods to increase the participation of Indians in 21CSC projects;
 (IV)the Secretary of Defense on participation for the 21CSC in the Skillbridge program (DoD Instruction 1322.29), and on recruiting generally, to encourage more veteran and transitioning service member engagement in 21CSC projects;
 (V)the Secretary of Labor and the Secretary of Agriculture on methods to increase rural youth engagement in 21CSC projects;
 (VI)the Secretary of Labor on methods to increase the creation of apprenticeships through 21CSC organizations, private-sector employer partnerships, and identifying career pathways aligned with 21CSC projects; and
 (VII)the Secretary of Education on methods to increase the recognition of Corpsmembers’ experience with 21CSC projects as post-secondary credit at higher education institutions.
									(C)Reporting
								(i)21CSC Reports
 (I)Report to CongressAs soon as practicable after the date of enactment of the 21st Century Conservation Service Corps Act, the Chief Executive Officer of the Corporation for National and Community Service, in coordination with the head of each participating entity, shall submit to Congress a report that includes data, for the year covered by the report, including—
 (aa)the number of Corpsmembers that carried out 21CSC projects and the length of the term of service for each Corpsmember;
 (bb)the total amount of funding provided by participating entities for the service of Corpsmembers; (cc)the type of service performed by Corpsmembers and the impact and accomplishments of the service; and
 (dd)any other similar data determined by the Chief Executive Officer of the Corporation for National and Community Service or the head of a participating entity to be appropriate, including data sufficient to determine the effectiveness of 21CSC organizations in carrying out activities to achieve the purposes of this title in a manner that—
 (AA)is cost-effective; and (BB)does not unduly duplicate or overlap with any other activity or program carried out by any other Federal agency.
 (II)Data from participating entitiesNot later than 1 year after the date of enactment of the 21st Century Conservation Service Corps Act, and annually thereafter, the head of each participating entity shall submit to the Chief Executive Officer of the Corporation for National and Community Service the data described in items (aa) through (dd) of subclause (I).
 (III)Data collectionThe Chief Executive Officer of the Corporation for National and Community Service may coordinate with individual 21CSC organizations to improve the collection of the required data described in items (aa) through (dd) of subclause (I).
									(ii)Comptroller General reports
 (I)In generalThe Comptroller General of the United States shall prepare and submit to Congress— (aa)not later than 3 years after the date of submission of the first report under clause (i)(I), an interim report; and
 (bb)not later than 5 years after the date of submission of the first report under that clause, a final report.
 (II)ContentsThe interim and final reports referred to in subclause (I) shall include— (aa)an assessment, based on the data described in items (aa) through (dd) of clause (i)(I), of the effectiveness of 21CSC organizations in achieving the purposes of this title in a manner that—
 (AA)is cost-effective; and (BB)does not unduly duplicate or overlap with any other activity or program carried out by any other Federal agency; and
 (bb)recommendations on how to more effectively manage and carry out 21CSC projects to achieve the purposes of this title in the manner described in item (aa).
 (III)Additional reportsThe Comptroller General of the United States may submit to Congress any additional report that includes the content described in subclause (II), as the Comptroller General determines to be necessary.
 (4)Gifts and donationsThe head of a participating entity may accept, use, or dispose of a contribution that is a gift or donation of money, services, or property to support the development, implementation, and expansion of a 21CSC project, in accordance with applicable law (including regulations).
						(5)Cooperative agreements with 21CSC organizations
 (A)In generalThe head of each participating entity may— (i)develop a public-private partnership with a 21CSC organization by entering into a cooperative agreement with the 21CSC organization to support and carry out 21CSC projects; and
 (ii)leverage existing resources described in section 210(b) to support a cooperative agreement. (B)Type of cooperative agreementA cooperative agreement under this paragraph may—
 (i)be limited to an agreement for a specific 21CSC project; (ii)be a broad agreement covering multiple planned or future 21CSC projects; or
 (iii)be an agreement for a 21CSC project to be part of a broader 21CSC initiative carried out in partnership with—
 (I)the Federal Government; (II)a State government; or
 (III)a tribal agency. (C)Set shareA cooperative agreement under this paragraph shall include a provision specifying the cost share that the 21CSC organization will provide under section 210(c).
							(d)21CSC organizations
 (1)In generalTo be considered and approved as a 21CSC organization, an organization shall, to the maximum extent practicable, demonstrate the ability to meet, and provide assurances that the organization will meet, each requirement described in paragraphs (2) through (6).
						(2)21CSC Corpsmembers engaged by 21CSC organizations
 (A)In generalIn addition to meeting the requirement of subparagraph (B), any individual selected by a 21CSC organization to carry out a 21CSC project shall, to the maximum extent practicable, be—
 (i)a youth, notwithstanding paragraphs (3) and (4) of section 137(a) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)) in the case of any Corpsmember participating in a 21CSC project supported and carried out by the Corporation for National and Community Service; or
 (ii)a veteran not older than age 35. (B)Citizenship requirementAny individual selected as a Corpsmember shall be—
 (i)a citizen or national of the United States; (ii)a lawful permanent resident of the United States; or
 (iii)a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States.
 (C)Emphasis on diversity and inclusionIn selecting a Corpsmember, a 21CSC organization shall make deliberate outreach efforts to engage an individual who—
 (i)lives in the State or region of the 21CSC organization; and (ii)represents a traditionally underserved population, including veterans, Indians, and disadvantaged youth (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)).
 (3)Compensation for participantsA 21CSC organization shall provide compensation to each Corpsmember that includes 1 or more of the following:
 (A)A wage. (B)A stipend.
 (C)A living allowance. (D)An educational credit that may be applied towards a program of postsecondary education at an institution of higher education that agrees to award the credit for participation in a 21CSC project.
							(4)Organization of service for participants
 (A)In generalIn carrying out a 21CSC project, a 21CSC organization shall, to the maximum extent practicable, organize each Corpsmember as—
 (i)a crew-based participant who— (I)serves together with other crew-based participants; and
 (II)is directly supervised by a trained and experienced crew-based leader or conservation professional; or
 (ii)an individual or small team-based participant who serves— (I)individually or in a coordinated small team, as applicable;
 (II)under the direction of a conservation professional; and (III)on an initiative that requires specific skills and dedicated attention.
 (B)Veteran and civilian cooperationA 21CSC organization shall, to the maximum extent practicable, encourage cooperation among veteran and civilian Corpsmembers.
 (5)21CSC projectsA 21CSC organization shall carry out a 21CSC project that includes national service, and may be a priority project, involving—
 (A)the conservation, restoration, and enhancement of— (i)a unit of the National Park System or National Forest System;
 (ii)public or tribal land or water; or (iii)natural, cultural, or historical resources or treasures;
 (B)the conservation, restoration, management, and development of the natural resources and infrastructure of the United States, including—
 (i)removal of invasive species; (ii)wildfire prevention and response;
 (iii)disaster resiliency, mitigation, response, and recovery; (iv)trail development and maintenance;
 (v)coastal restoration and resiliency; (vi)historic preservation;
 (vii)public safety; (viii)energy efficiency and alternative energy;
 (ix)water infrastructure; (x)construction, repair, rehabilitation, or maintenance of—
 (I)a road; (II)a campground; or
 (III)any other recreation or visitor facility or housing structure; and (xi)any other related project that furthers the purposes of this title;
 (C)the support, development, and enhancement of outdoor recreation or urban green space for the purpose of public access;
 (D)service that is primarily indoors, such as service in a science, policy, or program internship, with a clear benefit for natural, cultural, or historic resources or treasures, which may include the provision of interpretation and education services to—
 (i)the public; or (ii)a cooperating association, educational institution, friends group, or similar nonprofit partner organization; and
 (E)notwithstanding section 132A of the National and Community Service Act of 1990 (42 U.S.C. 12584a), a project described in this paragraph on private land or water in partnership with a private entity if—
 (i)the project has a direct or recognized public or environmental benefit; or (ii)the funding for the project originated from a governmental entity, regardless of the end payor.
 (6)21CSC CorpsmembersIn carrying out a 21CSC project, a 21CSC organization shall provide each Corpsmember with— (A)in-demand skills development, certification and credentials, and education to prepare the Corpsmember for success in transitioning to the 21st century workforce;
 (B)community skill development to help the Corpsmember— (i)acquire an ethic of service to others and the United States; and
 (ii)become a more effective natural resource and community steward; and (C)a greater understanding of the natural, cultural, or historic resources or treasures of the United States.
							(e)Corpsmember compensation and employment standards
						(1)Corpsmember compensation standard
 (A)Specific wage ratesA form of compensation provided under subparagraph (A), (B), or (C) of subsection (d)(3) shall be considered to be established at a specific wage rate, in the same manner as the compensation provided for a living allowance under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594).
 (B)Compensation for certain CorpsmembersThe compensation provided under subsection (d)(3) to a Corpsmember who is not a participant in a 21CSC project supported by the Corporation for National and Community Service shall not be subject to any provision of (including a regulation under) the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) relating to a wage rate, but shall be considered to be established at a specific wage rate, in the manner described in subparagraph (A).
 (C)Rule of constructionNothing in subparagraph (A) applies a specific wage rate for a living allowance that is established under section 140 of the National and Community Service Act of 1990 (42 U.S.C. 12594) to the compensation of a Corpsmember under subsection (d)(3).
							(2)Corpsmember employment standard
 (A)In generalExcept as provided in subparagraphs (B) and (C), in parity with section 101(30) of the National and Community Service Act of 1990 (42 U.S.C. 12511(30)), a Corpsmember shall be considered to be a participant (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)), not an employee, of the 21CSC organization for which the Corpsmember serves.
 (B)Federal employment provisionsNotwithstanding subparagraph (A), Federal employment provisions shall apply to a Corpsmember to the extent that those provisions apply to a participant or crew leader under section 199M(b) of the National and Community Service Act of 1990 (42 U.S.C. 12655n(b)).
 (C)Child labor provisionsNotwithstanding subparagraph (A)— (i)the child labor provisions under section 12 of the Fair Labor Standards Act of 1938 (29 U.S.C. 212) (including any order or regulation issued under the authority of such section or section 3(l) of such Act (29 U.S.C. 203(l))) shall apply to a Corpsmember and the 21CSC organization for which the Corpsmember serves in the same manner as such provisions apply to an employee and an employer under such Act; and
 (ii)a violation of a section specified in clause (i) by a 21CSC organization shall be enforced by the Secretary of Labor in the same manner, and subject to the same penalties under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.), as a violation by an employer of section 12 of such Act (29 U.S.C. 212).
 (3)Civil serviceAn individual may be enrolled as a Corpsmember without regard to the civil service and classification laws, rules, or regulations..
 5.21st Century Conservation Service Corps conservation centers and program supportSection 205 of the Public Lands Corps Act of 1993 (16 U.S.C. 1724) is amended— (1)in subsection (a)—
 (A)by striking Secretary each place it appears and inserting head of a participating entity; and (B)in paragraph (1)—
 (i)in subparagraph (A), by striking Public Lands Corps and inserting 21CSC; and (ii)in subparagraph (B), by striking conservation projects and inserting 21CSC projects;
 (2)in subsection (b)— (A)in the heading, by inserting , temporary housing, and transportation after Logistical support;
 (B)in the first sentence— (i)by striking The Secretary and inserting the following:
						
							(1)Logistical support
 (A)In generalThe head of a participating entity; and  (ii)by striking the Corps and inserting the 21CSC;
 (C)in the second sentence, by striking Logistical support and inserting the following:  (B)InclusionsLogistical support provided under subparagraph (A); and
 (D)by adding at the end the following:  (2)Temporary housingThe head of a participating entity may make arrangements with another Federal agency or a State, local government, or private organization to provide temporary housing for Corpsmembers as needed and available.
 (3)TransportationThe head of a participating entity may provide transportation to and from 21CSC project sites for Corpsmembers that reside in their own homes.;
 (3)in subsection (c)— (A)by striking The Secretary and inserting The head of a participating entity; and
 (B)by striking the Corps for training or housing Corps participants and inserting the 21CSC for training or housing Corpsmembers; and (4)in subsection (d), by striking The Secretary and inserting The head of a participating entity.
 6.Resource assistantsSection 206 of the Public Lands Corps Act of 1993 (16 U.S.C. 1725) is amended— (1)in subsection (a)—
 (A)in the fourth sentence, by striking The Secretary and inserting the following:  (4)PreferenceThe head of a participating entity;
 (B)in the third sentence, by striking The Secretary and inserting the following:  (3)SelectionThe head of a participating entity;
 (C)in the second sentence, by striking To be eligible and inserting the following:  (2)EligibilityTo be eligible; and 
 (D)by striking the first sentence and inserting the following:  (1)In generalThe head of a participating entity may provide individual placements of resource assistants to carry out research or resource protection activities on behalf of the participating entity.; and
 (2)by striking subsection (b) and inserting the following:  (b)Preference for the use of 21CSC organizations (1)In generalIf the head of a participating entity determines that a 21CSC organization can provide appropriate recruitment and placement services to fulfill the requirements of this section, the head of the participating entity may implement this section through a 21CSC organization.
 (2)Contribution to expensesA 21CSC organization providing recruitment and placement services under paragraph (1) shall contribute to the expenses of providing and supporting resource assistants, through 1 or more private sources of funding, at a level equal to 25 percent of the total costs of each participant in the resource assistant program that has been recruited and placed through the 21CSC organization.
 (3)Annual reportA 21CSC organization providing recruitment and placement services under paragraph (1) shall submit to the head of the applicable participating entity an annual report that evaluates the scope, size, and quality of the resource assistant program carried out by the 21CSC organization, including a description of the value of the work contributed by resource assistants to the mission of the participating entity..
 7.Eligibility for noncompetitive hiring statusSection 207 of the Public Lands Corps Act of 1993 (16 U.S.C. 1726) is amended to read as follows:  207.Eligibility for noncompetitive hiring status (a)DefinitionsIn this section—
 (1)the terms land management agency and time-limited appointment have the meanings given those terms in section 9601 of title 5, United States Code; and (2)the term qualified Corpsmember means a Corpsmember who is certified by a corresponding participating entity as having successfully completed 640 hours of service with a 21CSC organization.
						(b)Hiring
 (1)In generalSubject to paragraph (2) and subsection (c), a qualified Corpsmember shall be eligible for appointment in the competitive service in the same manner as a Peace Corps volunteer as prescribed in Executive Order 11103 (22 U.S.C. 2504 note; relating to Providing for the Appointment of Former Peace Corps Volunteers to the Civilian Career Services), as amended by Executive Order 12107 (44 Fed. Reg. 1055; relating to the Civil Service Commission and Labor-Management in the Federal Service).
 (2)PeriodA qualified Corpsmember shall be eligible for an appointment under paragraph (1) during the 2-year period beginning on the date on which the Corpsmember completes the 640 hours of service required under subsection (a)(2).
 (3)Time-limited appointmentFor purposes of section 9602 of title 5, United States Code, a qualified Corpsmember hired by a participating entity that is a land management agency for a time-limited appointment shall be considered to be appointed initially under open, competitive examination.
						(c)Service hours
 (1)In generalThe 640 hours of service required under subsection (a)(2) may include service on 1 or more projects carried out by a Corpsmember with 1 or more participating entities during 1 or more terms of service in a 21CSC organization.
 (2)Competitive serviceTo be eligible for noncompetitive hiring status under subsection (b), a Corpsmember shall perform the 640 hours of service required under subsection (a)(2)—
 (A)carrying out a project on public or tribal land or water; or (B)in service with, or on a project supported in whole or in part by, a participating entity.
 (3)PrioritiesThe head of each participating entity is encouraged, to the maximum extent practicable, to identify a sufficient number of 21CSC projects on public or tribal land or water that are aligned with the priorities of the participating entity so as to facilitate the attainment of the 640 hours of service by Corpsmembers required under subsection (a)(2).
 (4)Tracking hoursParticipating entities shall coordinate with 21CSC organizations to identify the most effective and efficient method for tracking and certifying the 640 hours of service required under subsection (a)(2).
 (d)GuidanceThe head of each participating entity, and any subdivision of a participating entity, shall coordinate with the head of each other participating entity, and subdivision of each other participating entity, to implement and issue guidance on eligibility for noncompetitive hiring status under subsection (b) in a uniform manner to—
 (1)improve the efficiency and use of noncompetitive hiring authority; and (2)minimize inconsistency..
 8.National service educational awardsSection 208 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727) is amended— (1)in subsection (a), in the first sentence—
 (A)by striking participant in the Public Lands Corps and inserting Corpsmember; and (B)by striking the participant and inserting the Corpsmember; and
 (2)in subsection (b)— (A)by striking either participants in the Corps and inserting Corpsmembers; and
 (B)by striking such a participant and inserting a Corpsmember. 9.NondisplacementSection 209 of the Public Lands Corps Act of 1993 (16 U.S.C. 1728) is amended—
 (1)by striking Public Lands Corps and inserting 21CSC; and (2)by striking qualified youth or conservation corps and inserting Corpsmember or a 21CSC organization.
 10.FundingSection 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1729) is amended— (1)by redesignating subsections (a) through (c) as subsections (d) through (f), respectively;
 (2)by inserting before subsection (d) (as so redesignated) the following:  (a)Investments (1)In generalIn addition to using the funds described in subsections (b) and (c) to fund 21CSC projects, each 21CSC organization shall leverage those funds by soliciting cash or in-kind contributions from public or private sources.
 (2)MethodsA 21CSC organization may leverage funds by soliciting contributions using innovative strategies, such as crowd-funding.
 (b)Existing resourcesTo fund a 21CSC project, the head of each participating entity shall be limited to using existing funds appropriated or allocated to the participating entity, as of the period of implementation of the 21CSC project, under any law or authority other than this title.
 (c)Set cost shareA 21CSC organization carrying out a 21CSC project shall provide a cost share of not less than 10 percent of the total cost of the 21CSC project, which may include cash or in-kind contributions from a State, local, or private source.;
 (3)in subsection (d) (as so redesignated)— (A)in paragraph (1)—
 (i)in the paragraph heading, by striking qualified youth or conservation corps and inserting corpsmembers or 21CSC organizations; and (ii)by striking the first and second sentences; and
 (B)in paragraph (2)— (i)in the paragraph heading, by striking Public Lands Corps and inserting 21CSC;
 (ii)in the first sentence— (I)by striking The Secretary is authorized to and inserting The head of a participating entity may;
 (II)by striking Public Lands Corps and inserting 21CSC; and (III)by striking the Corps and inserting the 21CSC; and
 (iii)in the second sentence, by striking the Corps and the 21CSC; (4)in subsection (e) (as so redesignated), by striking In order and all that follows through the Secretary and inserting To carry out the 21CSC or to support resource assistants and Corpsmembers or 21CSC organizations under this title, the head of a participating entity; and
 (5)in subsection (f) (as so redesignated)— (A)by striking section 211 and inserting section 213; and
 (B)by striking Public Lands Corps and inserting 21CSC. 11.Indian Youth 21st Century Conservation Service Corps; Rule of constructionThe Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.) is amended—
 (1)by redesignating section 211 as section 213; and (2)by inserting after section 210 the following:
				
					211.Indian Youth 21st Century Conservation Service Corps
 (a)Authorization of cooperative agreementsThe head of a participating entity may offer to enter into a cooperative agreement with a tribal agency or a 21CSC organization to establish and administer the Indian Youth 21st Century Conservation Service Corps, which shall carry out 1 or more 21CSC projects on tribal land or water.
 (b)GuidelinesNot later than 18 months after the date of enactment of the 21st Century Conservation Service Corps Act, the Secretary of the Interior, in consultation with Indian tribes, shall issue guidelines for the management of the Indian Youth 21st Century Conservation Service Corps, in accordance with this Act and any other applicable Federal laws.
 212.Rule of constructionExcept where otherwise provided for in this title, the requirements and authorities provided under this title with respect to Corpsmembers, 21CSC organizations, and participating entities with respect to a 21CSC project shall be in addition to any requirement or authority provided under other Federal law with respect to Corpsmembers, 21CSC organizations, and participating entities with respect to the 21CSC project..
 12.Direct hire authoritySection 121(a) of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 1725a(a)), is amended—
 (1)in paragraph (1)— (A)by striking Secretary of the Interior and inserting head of a participating entity (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) (referred to in this subsection as a participating entity); and
 (B)by striking in paragraph (1) directly to a position with a land managing agency of the Department of the Interior and inserting in paragraph (2) directly to a position with a participating entity; and
 (2)in paragraph (2)(A), by striking land managing agency and inserting participating entity. 13.National and community service programs (a)Nonprofit capacity buildingSection 198S(a)(4) of the National and Community Service Act of 1990 (42 U.S.C. 12653s(a)(4)) is amended by striking and the District of Columbia and inserting the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands of the United States.
 (b)Compact migrant eligibilitySection 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)) is amended to read as follows:
				
 (5)is a citizen or national of the United States or lawful permanent resident alien of the United States, or is a citizen of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as a nonimmigrant under the terms of the applicable Compact of Free Association with the United States..
 (c)Effective dateThe amendments made by this section shall apply to any participant in a program under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) selected after the date of enactment of this section.
 14.Youth conservation corpsPublic Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.) is amended— (1)in section 102(a) (16 U.S.C. 1702(a)), by—
 (A)striking trust territories, or and inserting or the; and (B)inserting (or who are citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States), after Puerto Rico; and
 (2)in section 104 (16 U.S.C. 1704)— (A)in subsection (a), by striking the Trust Territory of the Pacific Islands, and American Samoa and inserting American Samoa, and the Commonwealth of the Northern Mariana Islands; and
 (B)in subsection (b)(1)(A), by striking , possessions, or the Trust Territory of the Pacific Islands and inserting or possessions (or the citizens of the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau and admitted to the United States as nonimmigrants under the terms of the applicable Compact of Free Association with the United States).
				
	
		December 28, 2018
		Committees on Education and the Workforce and Transportation and Infrastructure discharged;   committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
